Order issued October 22, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00067-CV
                           ———————————
JOEL LANDRICK ARD, JR., ARDCO CONSTRUCTION, INC., AND ARD
                 FOUNDATION, Appellants
                                       V.
                      RENEE CARRINGTON, Appellee


                   On Appeal from the 61st District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-19985


                          MEMORANDUM ORDER

      Appellants, Joel Landrick Ard, Jr., Ardco Construction, Inc., and Ard

Foundation, appeal from the trial court’s January 11, 2013 Order for Turnover

Relief.

      Appellant Joel Landrick Ard, Jr. is not an attorney and has been proceeding
pro se purportedly on behalf of himself and on behalf of Ardco Construction, Inc.

and Ard Foundation. On September 9, 2013, this Court issued an order informing

appellants that a non-attorney may not appear pro se on behalf of a corporation.

See Corona v. Pilgrim’s Pride Corp., 245 S.W.3d 75, 79 (Tex. App.—Texarkana

2008, pet. denied) (a non-attorney may not appear pro se on behalf of a

corporation); Moore v. Elektro-Mobil Technik GmbH, 874 S.W.2d 324, 327 (Tex.

App.—El Paso 1994, writ denied) (a corporation may be represented only by a

licensed attorney in the prosecution of its appeal). We further notified appellants

that if Ardco Construction, Inc. and Ard Foundation desired to prosecute this

appeal, a licensed counsel must be retained to represent them. Appellants were

instructed that any attorney retained to represent Ardco Construction, Inc. and Ard

Foundation in this appeal was required to make an appearance by filing a notice of

representation with the Clerk of this Court by October 11, 2013. If no such notice

was filed, appellants were advised that Ardco Construction, Inc.’s and Ard

Foundation’s appeal would be dismissed.

      Appellants filed no response and no attorney has entered an appearance on

behalf of Ardco Construction, Inc. or Ard Foundation. Accordingly, we dismiss

Ardco Construction, Inc.’s and Ard Foundation’s appeal for failure to comply with

our order. See TEX. R. APP. P. 42.3(c); see also MHL Homebuilder LLC v.

Dabal/Graphic Res., No. 14-05-00295-CV, 2005 WL 1404475, at *1 (Tex. App.—


                                        2
Houston [14th Dist.] June 16, 2005, no pet.).

      Appellant Joel Landrick Ard, Jr. may file an appellant’s brief acting pro se

on behalf of himself only. Appellant Joel Landrick Ard, Jr.’s brief is ordered to be

filed within 20 days of the date of this order.     See TEX. R. APP. P. 38.6(d).

Appellee’s brief, if any, is ordered to be filed within 30 days of the filing of

appellant’s brief. See TEX. R. APP. P. 38.6(b).

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                          3